Title: To George Washington from Brigadier General Philemon Dickinson, 26 February 1777
From: Dickinson, Philemon
To: Washington, George

 

Sir
Bells Farm [N.J.] 26 Feby 1777

I shall take care in future, to communicate to your Excellency by Letter certain Intelligence that may be received; my Reason for sending him up, was to give your Excellency an Opporty of asking many Questions, which perhaps I had omitted.
I am much obliged by your Excellency’s Permission to purchase the Horse, I shall have him valued, & pay the Money, as proposed—shall observe your Excellency’s Orders, respecting those partial Exchanges in future—I am sorry to intrude upon your Excellency by a repitition of triffles, but I am so teazed by the Officers & Men, to know in what Proportions the Plunder is to be divided & when; that I should be glad to receive your Excellency’s Orders, when you can find a leisure moment—I am no way interested myself, as I shall not touch a single farthing.
Your Excellency’s determination in regard to Mr Duychink, gives great Pleasure to the Militia who are best acquainted with him. I have the honor to be, Your Excellency’s Most Obt Servt

Philemon Dickinson

